Citation Nr: 1520875	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  11-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of squamous cell carcinoma found in a lymph node on the left side of neck.

2.  Entitlement to service connection for a left arm disability to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

At the time of the aforementioned hearing, it is noted that the RO certified an issue of entitlement to service connection for brain fog.  The Mayo Clinic at http://www.mayoclinic.org/diseases-conditions/chemo-brain/basics/definition/con-20033864 defines brain fog or chemo brain as a common term used by cancer survivors to describe thinking and memory problems that can occur after cancer treatment.  Chemo brain can also be called chemo fog, chemotherapy-related cognitive impairment, or cognitive dysfunction.  The symptoms of this disorder can include being unusually disorganized, confusion, difficulty concentrating, difficulty finding the right word, difficulty multitasking, feeling of mental fogginess, short-term memory problems, and trouble with verbal and visual memory.

An August 2009 Primary Case E & M Note indicates that the Veteran reported having problems remembering things and that he was misplacing objects.  At the RO hearing in May 2010, the Veteran testified that he had difficulty finding the right word.  At a May 2012 VA examination, the Veteran described symptoms associated with cognitive disorder including word finding and comprehension difficulties, decease in previous above-average cognitive functioning (subtle decrease in ability to analyze and process complex information and problems), and instances of poor immediate recall (forgetting task at hand and destination when driving).
   
In June 2012, service connection was established for cognitive disorder secondary to service-connected Parkinson's disease.  The Veteran's service-connected cognitive disorder encompasses the same symptoms as the Veteran's "brain fog."  As such, the Board finds that the issue of entitlement to service connection for brain fog is no longer on appeal because it has been made moot as a result of the grant of service connection for cognitive disorder.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the claim of service connection for brain fog.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a left arm disability to include as secondary to service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides. 

2. Squamous cell carcinoma found in a lymph node on the left side of neck is as likely as not etiologically related to exposure to herbicides during active service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, squamous cell carcinoma found in a lymph node on the left side of neck is presumed to have been incurred in active service as a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service Connection

The Veteran contends that his squamous cell carcinoma found in the lymph node on the left side of neck is due to his active duty service and more specifically to his presumed exposure to Agent Orange while in Vietnam.

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Applicable law provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases such as respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii) , "service in the Republic of Vietnam" means that a veteran must have been present within the land borders of Vietnam or have served onboard a vessel while on the inland waterways of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525); see also General Counsel Opinion, VAOPGCPREC 27-97 (July 23, 1997).  For the latter, only vessels that carried out operations on "inland waterways" such as the rivers, canals, estuaries and delta areas of Vietnam, or "brown water," are subject to the presumption under 38 C.F.R. § 3.307 and 3.309.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, Ch. 2, § C.10.k.  VA's Compensation and Pension Service identify such Navy vessels that conducted operations on the inland brown water of Vietnam which are subject to the presumption of exposure to herbicides.  38 C.F.R. § 3.307; see also Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (updated December 2014) and M21-1MR, Part IV, Subpart ii, 1.H.28.h.

The Veteran served in the United States Navy, stationed onboard the USS Frederick (LST-1184), during the Vietnam War from October 1969 until his discharge in November 1971.  Deck Logs for the USS Frederick indicate that from April 8, 1971 until April 20, 1971, the ship was moored at Da Nang Harbor.  

Although "inland waterways" are not explicitly defined in VA regulations, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Under such interpretation, inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k (December 16, 2011).  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Therefore, while it is undisputed that the Veteran served aboard a ship that was docked in Da Nang, the mere presence in the harbor, since it does not constitute as "inland waters" for VA purposes, does not give rise to presumptive exposure to herbicides.  The Veteran must still provide some evidence, lay or otherwise, attesting to the fact that he personally went ashore.  

On his application for compensation received in October 2008 the Veteran stated, "I served on the USS Frederick performing numerous mission[s] into and out of Da Nang Air base, RVN."  In a statement received from the Veteran in September 2009, he noted, "Once [the ship was] commissioned, we traveled to various ports in Southeast Asia, including Da Nang, Vietnam.  We took vehicles and supplies to Da Nang.  Our captain (Robert Shaid) made all of us load and unload at the ports.  After unloading and lunch on the pier, we began loading Marines that were being sent home.  ..."  The Veteran testified in May 2010 that they were docked at Da Nang loading and unloading cargo and loading Marines right out of the Infantry and that they went onshore every time they docked there.  The Veteran testified that their captain had a dock party after the Marines were loaded and that he would always have a barbecue or something like that out on the dock.  In February 2015, the Veteran testified at his Travel Board hearing that they docked in Da Nang on three separate occasions and that they always went on shore.  The Veteran testified that their captain mandated that everybody go to shore because he always had a barbecue and served beer.  Afterwards, they loaded the Marines and their equipment onto the ship and took them home.  The Veteran testified, "So I was boots-on three separate occasions."

Here, the Veteran has provided credible testimony that he went ashore in Vietnam. Consequently, under these circumstances, the Veteran is considered to have "service in the Republic of Vietnam," for the purposes of establishing a presumption for herbicide exposure.  See Haas v. Peake, 525 F.3d 1168; 38 C.F.R. § 3.309(e).

The question remains as to whether the disease processes for which the Veteran seeks service connection are enumerated in 38 C.F.R. § 3.309(e), including but not limited to prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The record indicates that in August 2008, the Veteran presented with complaints of a neck mass described as a one- to two-centimeter mobile nontender mass in the left upper neck anteriorly just below the mandible.  A September 2008 ENT Surgery Consult Note indicates that a computed tomography (CT) of the neck revealed a three- by 2.5-centimeter pathologic left level II lymph node most consistent with metastatic lymphadenopathy.  Biopsy in September 2008 revealed that the left neck mass was positive for squamous cell carcinoma.  A positron emission tomography (PET) scan done in October 2008 showed intense activity at biopsy site of the left neck and the base of tongue.  It was noted that hypermetabolic activity at the superficial posterior base of tongue just to the left of midline at the level of the epiglottis could represent the primary site of malignancy.  CT scan of neck showed level II suspicious node.  In October 2008, the Veteran underwent direct laryngoscopy with biopsy, rigid cervical esophagoscopy, and bilateral tonsillectomy.  Biopsies of the tongue (right, left, and mid base), vallecula, left lateral pharyngeal wall, and tonsils were negative for carcinoma but showed squamous mucosa with lymphoid tissue of the left base of tongue, vallecula, left lateral pharyngeal wall, and tonsils; squamous mucosa with mild chronic inflammation of the right base of tongue; and squamous mucosa without significant pathologic alteration of the mid base of tongue.  Assessment/Diagnosis was noted to be squamous cell carcinoma of base of tongue.

The Veteran subsequently underwent extraction of 28 of his teeth, chemotherapy, and radiation therapy.  In addition, in April 2009, the Veteran underwent direct laryngoscopy selective neck dissection levels I-IV on the left.  Pathology report indicated that lymph nodes were negative for metastatic carcinoma.

Although a Veteran exposed to Agent Orange during active military service shall be presumptively service connected for certain cancers if the requirements of 38 C.F.R. § 3.307(a) are met, the Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for cancer of the oral cavity (including lips and tongue, pharynx (including tonsils).  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258 -21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  In addition to the statutory presumptions referable to herbicide exposure diseases contained in § 3.309(e), the Board must also determine whether the Veteran would be entitled to service connection on a direct basis under 38 U.S.C.A. § 1110.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In June 2009, the Veteran underwent VA AO Registry Examination.  The VA staff physician stated, "Completed agent orange registry examination c[hest] xr[ay] laboratory reviewed patient diagnosed in 2008 with squamous cell cancer neck base tongue/epiglottis area that could be related to [A]gent [O]range exposure.  ..."

In January 2010, the Veteran's treating physician opined that it appeared as likely as not that the Veteran's exposure to herbicides in Vietnam contributed to the development of his cancer.

In May 2010, that same physician opined that the Veteran's cancer was more likely than not the result of presumed exposure to Agent Orange during service in Vietnam as he has no other risk factors for this malignancy.  The physician detailed the Veteran's medical history with respect to his squamous cell carcinoma.  He explained the Veteran did not have the most common documented risk factor (smoking) often related to cancer of the head, neck, larynx and hypolarynx (including the tongue base).  The physician noted that it was reported that the Veteran's cancer was categorized as a tumor of the tongue base, formally part of the oropharynx, and thus not technically part of the respiratory tract.  The physician stated that he believed that such a distinction was without merit as the Veteran's pre-treatment surgery in October 2008 proved to be negative for carcinoma in the oropharynx.  He stated that the only confirmed tissue for diagnosis arose from a fine needle aspiration of a "left Level Two Neck Mass" which is the area which drains the pharyngeal region including the upper respiratory tract.  The physician noted that the pathology report from the neck dissection did not mention the cystic nodule having lymphoid tissue and, thus, it was uncertain if this was a metastatic lymph node versus an extension of an upper respiratory cancer in the left hypopharynx or Glottic larynx.  The physician opined that it was, therefore, highly probable that the Veteran's cancer arose in the immediate proximity of the left upper airway and not within the oral cavity as reported.

The physician further noted that to determine the site of origin for a cancer arising in the neck, medical oncologists rely on the AJCC Cancer Staging Manual to delineate the stage of a head and neck cancer for treatment options.  He stated that in this Veteran's case, there was no other confirmatory tissue from his surgical resections either prior to or after neoadjuvant therapy to support the diagnosis of this cancer arising solely from the non-respiratory tissue in his neck.

The Board finds that the treating physician's May 2010 opinion is adequate because the examiner thoroughly discussed the relevant evidence and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds no reason to question that medical conclusion.  Resolving reasonable doubt in the Veteran's favor, as required, the Board finds that it is reasonably shown that the Veteran's squamous cell carcinoma likely metastasized from his respiratory tract and was caused by his exposure to herbicides in service.


ORDER

Entitlement to service connection for residuals of squamous cell carcinoma found in a lymph node on the left side of neck is granted.



REMAND

The Veteran also seeks service connection for a left arm disability as secondary to service-connected residuals of squamous cell carcinoma, and more specifically, to his neck surgeries.  

The record indicates that the Veteran reported a motor vehicle accident in 1990 causing neck trauma requiring two surgeries requiring fusion using bone from his right hip.  Cervical spine x-rays done in December 2011 showed Fusion of C3 through C6 and degenerative joint disease.  EMG/NCV of left upper extremity in July 2009 showed evidence of old, chronic multilevel cervical radiculopathy affecting the upper extremity and evidence of left ulnar nerve neuropathy across the elbow.

The Veteran underwent VA examination in November 2012 at which time the examiner opined that peripheral neuropathy condition of the left upper extremity was most likely due to non-service connected conditions, cervical degenerative disc disease or nerve injury at the time of his surgery on his cancer of the tongue.

Unfortunately, the VA examiner's opinion is no longer adequate as the Board has herein granted service connection for squamous cell carcinoma.  Thus, the Board is requesting a supplemental opinion which specifically addresses the probability that the treatment (including surgery) for service-connected squamous cell carcinoma caused or aggravated the Veteran's current left arm complaints. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left upper extremity complaints that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The November 2012 VA examination report should be returned to the author for an addendum.  The examiner must specify in the supplemental report that Virtual VA and VBMS records have been reviewed.  

The examiner should identify all current left upper extremity disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is proximately due to or aggravated by the now service-connected squamous cell carcinoma including treatment for such (surgery, chemotherapy, and radiation therapy).  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to aggravation. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If the November 2012 VA examiner is unavailable, the requested opinion should be obtained from a similarly qualified VA examiner.   

3.  After the development requested has been completed, the supplemental addendum report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented at once.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


